Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 12,
2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00164-CR

                 EX PARTE SAMUEL RICKNER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1619733


                 MEMORANDUM                      OPINION

      Appellant Samuel Rickner has signed and filed a written motion to withdraw
his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant
Do Not Publish – Tex. R. App. P. 47.2(b)